 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”), made and entered into this 1st
day of October, 2005, by and between O2Diesel Corporation, a Delaware
corporation (the “Company”), and David H. Shipman (the “Executive”).
WITNESSETH
     WHEREAS, the Company desires to hire the Executive and the Executive
desires to become employed by the Company; and
     WHEREAS, the Company and the Executive have determined that it is in their
respective best interest to enter into this Agreement on the terms and
conditions as set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and promises contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
     1.    Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to serve the Company, upon the terms and conditions
set forth herein.
     2.    Term. The employment of the Executive by the Company pursuant to this
Agreement as provided in Section 1 will commence on October 1, 2005 (the
“Effective Date”), and continue until the Executive’s employment is terminated
as provided in Section 6 (the “Term”).
     3.    Position and Duties. The Executive shall serve as the Chief Financial
Officer (“CFO”), and shall have such responsibilities, duties and authority as
are generally associated with such office and as may from time to time be
assigned to the Executive by the Company’s Board of Directors (the “Board”) and
the Company’s Chief Executive Officer that are consistent with such
responsibilities, duties and authority, including, but not limited to,
responsibility for the overall financial health and day-to-day financial
operations of the Company on a worldwide basis. The Executive shall perform his
duties diligently and faithfully and shall devote substantially all his working
time and efforts to the business and affairs of the Company and its subsidiaries
and affiliates. The Executive shall, at all times during the Term, report
directly to the Chief Executive Officer. Notwithstanding anything in this
Section 3 to the contrary, the Executive shall not be required to perform any
duties or responsibilities that would result in a violation of, or noncompliance
with, any law, regulation, regulatory pronouncement or any other regulatory
requirement applicable to the Company and the conduct of the Company’s business
or to the Executive in his capacity as CFO of the Company.

 



--------------------------------------------------------------------------------



 



     4.    Compensation and Related Matters.
     4.1    Base Salary. In consideration of the services rendered to the
Company hereunder by the Executive and the Executive’s covenants hereunder, the
Company shall, during the Term, pay to the Executive an annual base salary at a
rate of $177,500 (the “Base Salary”), less statutory deductions and
withholdings, payable in accordance with the Company’s normal payroll practices.
At least annually, the Company will review the Base Salary for competitiveness,
the stage of development of the Company and appropriateness in the industry.
     4.2    Annual Bonus. For each calendar year during the Term, the Executive
shall be eligible to receive a cash bonus of 50% of the Base Salary (the
“Bonus”). Such Bonus shall be payable at the sole discretion of the Board.
     4.3    Stock Options. The Company shall grant to Executive an option to
purchase 450,000 shares of the Company’s common stock (the “Options”). The
Options shall vest over 3 years in accordance with the following vesting
schedule: (i) thirty four percent (34%) after one year of service, and (ii) the
remaining sixty six percent (66%) every six months thereafter in equal
increments of sixteen and a half percent (16.5%). The term of the Options shall
be ten years from the Effective Date. The Options shall be issued pursuant to
the Company’s 2004 Stock Incentive Plan and will be evidenced by a Stock Option
Grant Agreement, as modified to reflect the terms of this Agreement. The strike
price for the Options shall be $1.50, or as otherwise revised by the Board.
Irrespective of the date of grant, the vesting commencement date for any Options
issued in accordance with this Section 4.3 will be the Effective Date. The
Options will be granted, to the maximum amount of shares currently permitted by
law, in the form of incentive stock options and the remainder in non-qualified
options.
     Notwithstanding the foregoing, all Options shall vest 100% immediately upon
a Change in Control as defined below. For purposes of this Section, a “Change in
Control” shall be deemed to occur in the event of a change in ownership or
control of the Company effected through any of the following transactions:
(i) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that immediately before the Change
of Control directly or indirectly controls, or is controlled by, or is under
common control with, the Company) of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of outstanding
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities; (ii) the sale, transfer or other
disposition of all or substantially all of the Company’s assets; or (iii) the
consummation of a merger or consolidation of the Company with or into another
entity or any other corporate reorganization, if more than fifty percent (50%)
of the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization.
     4.4    Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary expenses incurred by the
Executive in performing services hereunder, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company.

-2-



--------------------------------------------------------------------------------



 



     4.5    Benefits.
             (a)    The company shall directly pay the insurance carrier for the
premium costs of any medical and dental plans under which Executive is covered
during the Term. As soon as practicable after the Effective Date, the Company
agrees to either establish a Company sponsored dental plan, which the Executive
shall be able to participate in, or a provide reasonable alternative.
             (b)    The Executive shall be entitled to a car allowance, not to
exceed $1,000 per month during the Term.
             (c)    The Executive shall be entitled to receive reimbursement for
Executive’s certified public accountant license fees and related continuing
education classes not to exceed $2,500 per year during the Term.
             (d)    The Executive shall be eligible to participate in any
insurance coverage, including health, dental, life and disability, and
401(k)/profit sharing or pension plans that cover or are established for
similarly situated full-time employees of the Company. The Executive’s
participation in the foregoing benefits will be subject to the terms of the
applicable plan documents and the Company’s generally applied policies, and the
Company in its sole discretion may from time to time adopt, modify or interpret
such plans or policies.
             (e)    The executive shall be entitled to three weeks vacation each
year.
     5.    D&O Insurance. As an officer of the Company, the Executive will be
covered under all of the Company’s Director’s and Officer’s liability insurance
policies, which are in place and updated over time. The Company shall indemnify
Executive to the full extent permitted under Delaware law for claims relating to
his service as an officer of the Company.
     6.    Termination. The Executive’s employment hereunder may be terminated
under the following circumstances:
     6.1  Death or Disability. In the event of the Executive’s death or
Disability (as defined below) during the Term of this Agreement, the Executive’s
employment hereunder shall immediately and automatically terminate, and the
Company shall have no further obligation or duty to the Executive or his estate
or beneficiaries other than for the Base Salary earned under this Agreement to
the date of termination, reimbursement of corporate expenses to which Executive
would otherwise be entitled, and any payments or benefits due under Company
policies or benefit plans which shall be paid within a reasonable time following
death or Disability. For purposes of this Agreement, “Disability” shall mean the
physical or mental infirmity of Executive (including Executive’s addiction to,
or habitual abuse of, narcotics or controlled dangerous substances as shall be
substantiated medically at the industry standard for Executive at the time)
which infirmity causes him to be substantially unable to perform his duties
hereunder for any period of one hundred eighty (180) consecutive days; provided,
however, that notwithstanding anything to the contrary herein and despite any
termination of Executive’s employment under this Section 6, Executive or his
estate shall be entitled in the event of a termination on account of death or
Disability: (i) to retain his disability benefits, which amounts shall not be
offset by any disability benefits received by Executive from any other source,
(ii) to receive his Base Salary until such time as he has commenced receiving
disability payments under the Company’s policies, (iii) to receive a prorated
portion of the Bonus to which Executive would otherwise have been entitled for
the calendar year through the date of termination (as determined

-3-



--------------------------------------------------------------------------------



 



by the Board), and (iv) accrued but unused vacation. Executive or his estate
shall have a period of one (1) year following the termination of his employment
pursuant to this Section 6.1 to exercise any vested Options. After 180 days, the
Board may continue to pay Executive his Base Salary at its sole discretion.
     6.2    Cause, Without Cause Termination by the Executive. Notwithstanding
the provisions of Section 2 of this Agreement, the Executive’s employment
hereunder may terminate under the following circumstances:
             (a)    Termination by the Company for Cause. The Board may
terminate this Agreement for Cause (as defined below) at any time, upon written
notice to the Executive setting forth in reasonable detail the nature of such
Cause. For purposes of this Agreement, Cause is defined as (i) the Executive’s
material breach of Sections 7, 8, 9, 10 or 12 of this Agreement; (ii) the
Executive’s commission of any felony or any crime involving moral turpitude; or
(iii) gross neglect or willful misconduct by the Executive in connection with
the performance of his material duties hereunder, or his refusal to perform such
material duties reasonably requested in the ordinary course; provided, however,
that the Company shall give Executive thirty (30) days’ written notice and
opportunity to cure prior to any termination for Cause based on the grounds
specified in (i) and (iii) above. Upon the termination for Cause of Executive’s
employment, the Company shall have no further obligation or liability to the
Executive other than for Base Salary earned under this Agreement prior to the
date of termination, reimbursement for corporate expenses for which Executive
would otherwise be entitled, and any accrued but unused vacation. Executive’s
vested but unexercised Options shall expire immediately upon his termination for
Cause pursuant to this Section 6.2(a).
             (b)    Termination by the Company Without Cause. The Executive’s
employment hereunder may be terminated without Cause by the Company upon written
notice to the Executive, provided, however, that if the Company terminates the
Executive’s employment without Cause, or the Executive terminates his employment
for Good Reason (as defined below) the Company shall (i) continue to pay the
Executive the Base Salary and shall reimburse medical and dental premiums, under
the same conditions as exist at the time of termination, for a severance period
of twelve months, (ii) pay to the Executive a prorated portion of the Bonus to
which Executive would otherwise have been entitled based on performance through
the calendar quarter in which the termination has occurred, (iii) reimburse
Executive for corporate expenses for which Executive would otherwise be
entitled, (iv) cause any unvested Options granted to the Executive to
immediately vest and (v) pay Executive for any accrued but unused vacation. The
Company’s obligations under this Section 6.2(b) are not subject to any right of
setoff and impose no duty to mitigate on Executive. As a condition of receiving
severance benefits pursuant to this Agreement, the Executive shall execute and
deliver to the Company prior to his receipt of such benefits a general release
in substantially the form set forth in Annex A hereto. The obligations of the
Company under this Section 6.2(b) are subject to Executive’s compliance with
Sections 7, 8, 9 and 10 hereof.
             (c)    Termination by the Executive. The Executive may terminate
his employment hereunder for any reason upon one (1) month’s written notice to
the Company (the “Notice Period”). In the event Executive provides notice of
termination pursuant to this Section 6.2(c), the Company may elect to terminate
Executive at any time during the Notice Period

-4-



--------------------------------------------------------------------------------



 



without such termination being deemed a termination by the Company under this
Agreement; provided that the Company shall nevertheless pay the Executive for
any remaining portion of the Notice Period an amount equal to the Base Salary
and benefits at the rate of compensation the Executive was receiving immediately
before the Notice Period. The payments in the preceding sentence shall be in
addition to any other payments Executive is entitled to receive under this
Agreement as a result of the termination by Executive. The Executive may also
terminate his employment hereunder for “Good Reason,” within ninety (90) days
after the occurrence of any of the following events (i) a material breach of
this Agreement by the Company; (ii) a material change in the Executive’s duties
or responsibilities inconsistent with his position as CFO, including any
reduction in Base Salary or Bonus opportunity; (iii) a change in the Executive’s
reporting relationship so that he no longer reports directly to the Chief
Executive Officer; or (iv) a relocation of the Executive’s worksite to a
location fifty (50) miles or more from its current location. The Executive shall
give the Company thirty (30) days’ written notice and opportunity to cure prior
to any termination for Good Reason based on the grounds specified in (i) through
(iii) above.
     7.    Confidentiality, Disclosure of Information.
             (a) The Executive recognizes and acknowledges that the Executive
has had and will have access to Confidential Information (as defined below)
relating to the business or interests of the Company or of persons with whom the
Company may have business relationships. Except as permitted herein, the
Executive will not during the Term, or at any time thereafter, use, disclose or
permit to be known by any other person or entity, any Confidential Information
of the Company (except as required by applicable law or as Executive deems
necessary in connection with the performance of the Executive’s duties and
responsibilities hereunder). The term “Confidential Information” means
information relating to the Company’s business affairs, proprietary technology,
trade secrets, patented processes, research and development data, know-how,
market studies and forecasts, competitive analyses, pricing policies, employee
lists, employment agreements (other than this Agreement), personnel policies,
the substance of agreements with customers, suppliers and others, marketing
arrangements, customer lists, commercial arrangements, or any other information
relating to the Company’s business that is not generally known to the public or
to actual or potential competitors of the Company (other than through a breach
of this Agreement). This obligation shall continue until such Confidential
Information becomes publicly available, other than pursuant to a breach of this
Section 7 by the Executive, regardless of whether the Executive continues to be
employed by the Company.
             (b) It is further agreed and understood by and between the parties
to this Agreement that all “Company Materials,” which include, but are not
limited to, computers, computer software, computer disks, tapes, printouts,
source, HTML and other code, flowcharts, schematics, designs, graphics,
drawings, photographs, charts, graphs, notebooks, customer lists, sound
recordings, other tangible or intangible manifestation of content, and all other
documents whether printed, typewritten, handwritten, electronic, or stored on
computer disks, tapes, hard drives, or any other tangible medium, as well as
samples, prototypes, models, products and the like, shall be the exclusive
property of the Company and, upon termination of Executive’s employment with the
Company, and/or upon the request of the Company, all Company Materials,
including copies thereof, as well as all other Company property then in the
Executive’s possession or control, shall be returned to and left with the
Company.

-5-



--------------------------------------------------------------------------------



 



     8.    Inventions Discovered by Executive. The Executive shall promptly
disclose to the Company any invention, improvement, discovery, process, formula,
or method or other intellectual property, whether or not patentable or
copyrightable (collectively, “Inventions”), conceived or first reduced to
practice by the Executive, either alone or jointly with others, while performing
services hereunder (or, if based on any Confidential Information, within fifteen
(15) months after the Term), (a) which pertain to any line of business activity
of the Company, whether then conducted or then being actively planned by the
Company, with which the Executive was or is involved, (b) which is developed
using time, material or facilities of the Company, whether or not during working
hours or on the Company premises, or (c) which directly relates to any of the
Executive’s work during the Term, whether or not during normal working hours.
The Executive hereby assigns to the Company all of the Executive’s right, title
and interest in and to any such Inventions. During the Term and for fifteen
(15) months thereafter, the Executive shall execute any documents necessary to
perfect the assignment of such Inventions to the Company and to enable the
Company to apply for, obtain and enforce patents, trademarks and copyrights in
any and all countries on such Inventions, including, without limitation, the
execution of any instruments and the giving of evidence and testimony, without
further compensation beyond the Executive’s agreed compensation during the Term
of the Executive’s employment; provided, however, that to the extent Executive
is asked to provide these services after the Term, he will be entitled to
reasonable compensation. Without limiting the foregoing, the Executive further
acknowledges that all original works of authorship by the Executive, whether
created alone or jointly with others, related to the Executive’s employment with
the Company and which are protectable by copyright, are “works made for hire”
within the meaning of the United States Copyright Act, 17 U.S.C. § 101, as
amended, and the copyright of which shall be owned solely, completely and
exclusively by the Company. If any Invention is considered to be work not
included in the categories of work covered by the United States Copyright Act,
17 U.S.C. § 101, as amended, such work is hereby assigned or transferred
completely and exclusively to the Company. The Executive hereby irrevocably
designates counsel to the Company as the Executive’s agent and attorney-in-fact
to do all lawful acts necessary to apply for and obtain patents and copyrights
and to enforce the Company’s rights under this Section. This Section 8 shall
survive the termination of this Agreement. Any assignment of a copyright
hereunder includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights”
(collectively “Moral Rights”). To the extent such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
laws in the various countries where Moral Rights exist, the Executive hereby
waives such Moral Rights and consents to any action of the Company that would
violate such Moral Rights in the absence of such consent. The Executive agrees
to confirm any such waivers and consents from time to time as requested by the
Company.
     9.    Non-Competition and Non-Solicitation. The Executive acknowledges that
the Company has invested substantial time, money and resources in the
development and retention of its Inventions, Confidential Information (including
trade secrets), customers, accounts and business partners, and further
acknowledges that during the course of the Executive’s employment with the
Company the Executive will have access to the Company’s Inventions and

-6-



--------------------------------------------------------------------------------



 



Confidential Information (including trade secrets), and will be introduced to
existing and prospective customers, accounts and business partners of the
Company. The Executive acknowledges and agrees that any and all “goodwill”
associated with any existing or prospective customer, account or business
partner belongs exclusively to the Company, including, but not limited to, any
goodwill created as a result of direct or indirect contacts or relationships
between the Executive and any existing or prospective customers, accounts or
business partners. Additionally, the parties acknowledge and agree that
Executive possesses skills that are special, unique or extraordinary and that
the value of the Company depends upon his use of such skills on its behalf.
     In recognition of this, the Executive covenants and agrees that:
             (a)    During the Term, and for a period of twelve (12) months
thereafter, the Executive may not, without the prior written consent of the
Board, (whether as an employee, agent, owner, partner, consultant, independent
contractor, representative, stockholder or in any other capacity whatsoever)
participate in any business that offers products or services competitive in any
way to those offered by the Company or that were under active development by the
Company during the Term, provided that nothing herein shall prohibit the
Executive from owning securities of corporations which are listed on a national
securities exchange or traded in the national over-the-counter market in an
amount which shall not exceed five percent (5%) of the outstanding shares of an
such corporation.
             (b)    During the Term, and for a period of twelve (12) months
thereafter, the Executive may not entice, solicit or encourage any Company
employee to leave the employ of the Company or any independent contractor to
sever its engagement with the Company, absent prior written consent to do so
from the Board.
             (c)    During the Term, and for a period of twelve (12) months
thereafter, the Executive may not, directly or indirectly, entice, solicit or
encourage any customer or prospective customer of the Company to cease doing
business with the Company, reduce its relationship with the Company or refrain
from establishing or expanding a relationship with the Company.
     Provided, however, that this Section 9 shall not apply if the Company
terminates the Executive Without Cause or Executive terminates this Agreement
for Good Reason.
     10. Non-Disparagement. The Executive hereby agrees that during the Term,
and for twelve (12) months thereafter, the Executive will not make any statement
that is disparaging about the Company, any of its officers, directors, or
shareholders (in their capacity as shareholders of the Company), including, but
not limited to, any statement that disparages the products, services, finances,
financial condition, capabilities or other aspect of the business of the
Company.
     11. Provisions Necessary and Reasonable. (a) The Executive agrees that
(i) the provisions of Sections 7, 8, 9 and 10 of this Agreement are necessary
and reasonable to protect the Company’s Confidential Information, Inventions,
and goodwill; (ii) the specific temporal and substantive provisions set forth in
Section 9 of this Agreement are reasonable and necessary to

-7-



--------------------------------------------------------------------------------



 



protect the Company’s business interests; and (iii) in the event of any breach
of any of the covenants set forth herein, the Company would suffer substantial
irreparable harm and would not have an adequate remedy at law for such breach.
In recognition of the foregoing, the Executive agrees that in the event of a
breach or threatened breach of any of these covenants, in addition to such other
remedies as the Company may have at law, without posting any bond or security,
the Company shall be entitled to seek and obtain equitable relief, in the form
of specific performance, and/or temporary, preliminary or permanent injunctive
relief, or any other equitable remedy which then may be available. The seeking
of such injunction or order shall not affect the Company’s right to seek and
obtain damages or other equitable relief on account of any such actual or
threatened breach.
             (a)    If any of the covenants contained in Sections 7, 8, 9 and 10
hereof, or any part thereof, are hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, which shall be given full effect without regard to the invalid
portions.
             (b)    If any of the covenants contained in Sections 7, 8, 9 and 10
hereof, or any part thereof, are held to be unenforceable by a court of
competent jurisdiction because of the temporal scope of such provision or the
area covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration of such provision and, in its
reduced form, such provision shall be enforceable.
     12.    Representations Regarding Prior Work and Legal Obligations.
             (a)    The Executive represents that the Executive has no agreement
or other legal obligation with any prior employer, or any other person or
entity, that restricts the Executive’s ability to accept employment with, or to
perform any function for, the Company.
             (b)    The Executive has been advised by the Company that at no
time should the Executive divulge to or use for the benefit of the Company any
trade secret or confidential or proprietary information of any previous
employer. The Executive expressly acknowledges that the Executive has not
divulged or used any such information for the benefit of the Company.
             (c)    The Executive acknowledges that the Executive has not and
will not misappropriate any Invention that the Executive played any part in
creating while working for any former employer.
             (d)    The Executive acknowledges that the Company is basing
important business decisions on these representations, and affirms that all of
the statements included herein are true.
     13.    Successors; Binding Agreement. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die, all amounts due following the Executive’s death, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designee or, if there is no such
designee, to the Executive’s estate.

-8-



--------------------------------------------------------------------------------



 



     14.    Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Executive:
David Shipman
121 Moore Drive
Media
PA, 19063
Tel: +1 610 872 4691
PERSONAL AND CONFIDENTIAL
If to the Company:
O2Diesel Corporation
100 Commerce Drive
Suite 300
Newark, Delaware 19713
Attn: Alan Rae
Fax: 302-266-7076
     or to such other address as any party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     15.    Miscellaneous. No provisions of this Agreement may be amended,
modified, waived or discharged unless such amendment, waiver, modification or
discharge is agreed to in writing signed by the Executive and such officer of
the Company as may be specifically designated by the Board. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement shall be binding on all successors
to the Company.
     16.    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
affect.
     17.    Dispute Resolution. Any controversy or claim arising out of this
Agreement or any aspect of the Executive’s relationship with the Company
including the cessation thereof (other than disputes with respect to alleged
violations of the covenants contained in Sections 7, 8,

-9-



--------------------------------------------------------------------------------



 



9 or 10 hereof), shall be resolved by arbitration in accordance with the then
existing Employment Dispute Resolution Rules of the American Arbitration
Association, in Newark, Delaware, and judgment upon the award rendered may be
entered in any court having jurisdiction thereof. The parties shall split
equally the costs of arbitration, except that each party shall pay its own
attorneys’ fees. The parties agree that the award of the arbitrator shall be
final and binding.
     18.    Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principle of conflicts of laws.
     19.    Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original but both of which together will
constitute one and the same instrument.
     20.    Survivorship. The respective rights and obligations of the parties
to this Agreement shall survive the termination of this Agreement or the
Executive’s employment hereunder for any reason to the extent necessary to the
intended preservation of such rights and obligations.
     21.    Representation. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations hereunder shall not violate any agreement between the Company
and any other person, firm or organization.
     22.    Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and cancelled.
     23.    Headings. The parties acknowledge that the headings in this
Agreement are for convenience of reference only and shall not control or affect
the meaning or construction of this Agreement.
     24.    Advice of Counsel. The Executive and the Company hereby acknowledge
that each party has had adequate opportunity to review this Agreement, to obtain
the advice of counsel with respect to this Agreement, and to reflect upon and
consider the terms and conditions of this Agreement. The parties further
acknowledge that each party fully understands the terms of this Agreement and
has voluntarily executed this Agreement.
[Signatures appear on following page]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

         
EXECUTIVE
    O2DIESEL CORPORATION
 
       
/s/ David H. Shipman
    /s/ Alan R. Rae
 
     
David Shipman
    Name: Alan Rae
 
    Title:   Chief Executive Officer
 
       
Dated: October, 1st 2005
    Dated: October, 1st 2005

-11-



--------------------------------------------------------------------------------



 



Annex A
Form of Release
Employee hereby expressly waives, releases, acquits and forever discharges the
Company and its divisions, subsidiaries, affiliates, parents, related entities,
partners, officers, directors, shareholders, investors, executives, managers,
employees, agents, attorneys, representatives, successors and assigns
(hereinafter collectively referred to as “Releasees”), from any and all claims,
demands, and causes of action which Employee has or claims to have, whether
known or unknown, of whatever nature, which exist or may exist on Employee’s
behalf from the beginning of time up to and including the date of this
Agreement. As used in this paragraph, “claims,” “demands,” and “causes of
action” include, but are not limited to, claims based on contract, whether
express or implied, fraud, stock fraud, defamation, wrongful termination,
estoppel, equity, tort, retaliation, intellectual property, personal injury,
spoliation of evidence, emotional distress, public policy, wage and hour law,
statute or common law, claims for severance pay, claims related to stock options
and/or fringe benefits, claims for attorneys’ fees, vacation pay, debts,
accounts, compensatory damages, punitive or exemplary damages, liquidated
damages, and any and all claims arising under any federal, state, or local
statute, law, or ordinance prohibiting discrimination on account of race, color,
sex, age, religion, sexual orientation, disability or national origin, including
but not limited to, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964 as amended, the Americans with Disabilities Act, the
Family and Medical Leave Act or the Employee Retirement Income Security Act.

-12-